Citation Nr: 1624742	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-20 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbago.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran, father, and mother


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision received from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2016, the Veteran testified at a Board hearing.  She waived initial agency of original jurisdiction (AOJ) consideration of additional evidence presented.  See 38 C.F.R. § 20.1304(c) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for her service-connected back disability.  She maintains that pain and muscle spasms result in increased functional impairment, particularly with sitting, and indicated that she has radiating pain to the lower extremities.  

At the Board hearing in May 2016, the Veteran stated that her back disability is worse since the most recent August 2013 VA examination.  In view of the Veteran's assertions and the evidence, to include relevant private treatment records in 2015 and 2016, the Board finds a new VA examination is warranted to determine the current severity of her service-connected back disability.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

In addition, a January 2008 rating decision reflects that entitlement to an evaluation for VA Vocational Rehabilitation was established, and the August 2009 rating decision notes that an "additional volume (C file) needs to be established."  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since July 2015. 

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.

3.  Schedule the Veteran for a VA back examination by an appropriate medical professional. The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests. 

In addressing the severity of the Veteran's back disability, the examiner is directed to determine range of motion of the back disability, to include its impact on occupational impairment, as well as whether there is any associated neurologic impairment.  

A rationale for all opinions expressed should be provided. 

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

